Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 9, 2008 Synovics Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Nevada 0-22011 86-0760991 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 5360 Northwest 35th Avenue, Ft. Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (954) 486-4590 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities As previously reported in the Current Reports on Form 8-K dated May 15, 2008 and August 28, 2008 and in the Quarterly Report on Form 10-Q dated September 15, 2008, the Registrant completed a series of closings of a Series C Preferred Stock offering (the Series C Offering ). On September, 25 2008, the Registrant completed a final closing of its Series C Offering whereby in consideration for $780,000, it sold to Svizera Holdings
